Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the application filed on 11/19/2019. Claims 1 through 20 are presently pending and are presented for examination
Information Disclosure Statements
	The Information Disclosure Statements submitted on 11/19/2019 and 04/06/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs were considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “work state presenter” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaoka US 20170050310 A1 in view of Hitachi JP60177883A.
Regarding claim 1, Kanaoka teaches a robot system, comprising: a master arm having an operation end (See Kanaoka para [0085]);
A slave arm having a work end (See Kanaoka para [0085]); 
a manipulating force detector configured to detect a manipulating force given to the operation end by an operator (See Kanaoka para [0013]);
A reaction-force detector configured to detect a reaction force given to the work end or a workpiece held by the work end (see Kanaoka para [0010]);
A system controller configured to generate an operating command of the master arm and generate an operating command of the slave arm based on the manipulating force and the reaction force (see Kanaoka claim 1);
A master-side control part configured to control the master arm based on the operating command of the master arm generated by the system controller (see Kanaoka claim 1);
	And a slave-side control part configured to control the slave arm based on the operating command of the slave arm generated by the system controller (see Kanaoka para [0075]),
…
Kanaoka does not teach wherein the system controller has an exaggerated expresser configured to exaggeratedly present an operating feel to the operator who operates the operation end in a reaction-force sudden change state that is a state in which the reaction force changes rapidly with time 
However, Hitachi teaches wherein the system controller has an exaggerated expresser configured to exaggeratedly present an operating feel to the operator who operates the operation end in a reaction-force sudden change state that is a state in which the reaction force changes rapidly with time (see Summary Hitachi page 12 and 13)
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include an exaggerated expresser to exaggeratedly present an operating feel to the operator in a reaction-force sudden change state as mentioned in Hitachi in order to make the user more aware of the state of the operation being conducted.
Regarding claim 2, the combination of Kanaoka and Hitachi teaches the robot system as taught in claim 1, Hitachi further teaches wherein the exaggerated expresser generates a correction component to correct the operating command of the master arm generated by the system controller based on the reaction force in the reaction-force sudden change state (see Hitachi page 12 and page 13).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include a correction component being generated by the exaggerated expresser as mentioned in Hitachi in order to make the force feedback manageable for the operator.
Regarding claim 3, the combination of Kanaoka and Hitachi teaches the robot system as taught in claim 2, Hitachi further teaches wherein the correction component is a triangular wave component (see Hitachi fig. 5).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include a correction component being generated by the exaggerated expresser in order to make the force feedback manageable for the operator.
Regarding claim 4, the combination of Kanaoka and Hitachi teaches the robot system as taught in claim 2, Hitachi further teaches wherein the correction component is a sine wave component (see Hitachi fig. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include a correction component being generated by the exaggerated expresser in order to make the force feedback manageable for the operator.
Regarding claim 12, Kanaoka teaches a method of controlling a robot system, the robot system including: a master arm having an operation end (See Kanaoka para [0085]);
A slave arm having a work end (See Kanaoka para [0085]); a manipulating force detector configured to detect a manipulating force given to the operation end by an operator (See Kanaoka para [0013]);
A reaction-force detector configured to detect a reaction force given to the work end or a workpiece held by the work end (see Kanaoka para [0010]);
A system controller configured to generate an operating command of the master arm and generate an operating command of the slave arm based on the manipulating force and the reaction force (see Kanaoka claim 1);
A master-side control part configured to control the master arm based on the operating command of the master arm generated by the system controller (see Kanaoka claim 1);
And a slave-side control part configured to control the slave arm based on the operating command of the slave arm generated by the system controller (see Kanaoka para [0075]),
Kanaoka does not explicitly teach the method comprising exaggeratedly presenting, by the system controller, an operating feel to the operator who operates the operation end in a reaction-force sudden change state that is a state in which the reaction force changes rapidly with time
However, Hitachi teaches the method comprising exaggeratedly presenting, by the system controller, an operating feel to the operator who operates the operation end in a reaction-force sudden change state that is a state in which the reaction force changes rapidly with time (see Summary Hitachi).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as taught in Kanaoka to include an exaggerated expresser to exaggeratedly present an operating feel to the operator in a reaction-force sudden change state as mentioned in Hitachi in order to make the user more aware of the state of the operation being conducted.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinaoka in view of Hitachi and further in view of Stephen WO 2012149435 A2.
	Regarding claim 6, the combination of Kanaoka and Hitachi teaches the robot system as taught in claim 1, however, neither Kanaoka nor Hitachi explicitly teach wherein the operating command is a positional instruction 
However, Stephen teaches wherein the operating command is a positional instruction (see Stephen para [00139]).
	Therefore, it would have been obvious to a person having ordinary skill in the art to a person to modify the robot system as taught in Kanaoka to include an operating command being a positional instruction as mentioned in Stephen in order to complete an operation in accordance with the operator’s demand. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kinaoka in view of Hitachi and further in view of Stephen, further in view of Jacobsen et al. (US 2012/0328395).
Regarding claim 7, the combination of Kanaoka, Hitachi, and Stephen teach the robot system as taught in claim 6, however, they do not teach wherein the system controller further includes a positional offset compensator configured to generate a compensation component to compensate an offset in a spatial relationship between the slave arm and the master arm based on positional information on the slave arm, and positional information on the master arm considering the correction component.
Jacobsen teaches a positional offset compensator configured to generate a compensation component to compensate an offset in a spatial relationship between the slave arm and the master arm based on positional information on the slave arm, and positional information on the master arm considering the correction component [0237].  Jacobsen teaches that the compensation component is beneficial to enable the user to operate the master arm in a more comfortable position [0237].
It would have been obvious to one of ordinary skill in the art to provide Kanaoka, Hitachi, and Stephen with Jacobsen in order to improve the system by enabling the user to operate the master arm in a more comfortable position, as taught by Jacobsen.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kinaoka in view of Hitachi and further in view of Stephen, Jacobsen, and further in view of Fudaba.
Regarding claim 18, the combination of Kinaoka, Hitachi, Stephen and Jacobsen teaches the robot system as addressed above in claim 7, however the combination of Kanaoka, Hitachi, and Stephen does not teach further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data 
And one or more work states are classified according to the collected data 
Wherein the exaggerated expresser further includes a work state determinator configured to determine, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force 
However, Fudaba teaches further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data (see Fudaba  para [0364], [0385] and [0388]),
And one or more work states are classified according to the collected data (see Fudaba para [0385]),
Wherein the exaggerated expresser further includes a work state determinator configured to determine, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force (see Fudaba para [0364], [0385] and [0388]). The positional information can be interpreted to be the direction in which the force is applied by the robot system as mentioned in Fudaba. The manipulating and reaction force would be obvious in a robot executing force operations as addressed in Fudaba. Furthermore, the tasks containing different force and direction information being executed by the robot are interpreted to be different work states.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of storing classified work states as mentioned in Fudaba in order to differentiate between each operation that the user wants to execute.
Claim 8, 10, 11, 13, 14, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanaoka in view of Hitachi and further in view of Fudaba US 20150360365 A1.
Regarding claim 8, the combination of Kanaoka and Hitachi teaches the robot system as taught in claim 1, however, neither Kanaoka nor Hitachi explicitly teach further comprising:
a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data,
And one or more work states are classified according to the collected data,
Wherein the exaggerated expresser further includes a work state determinator configured to determine, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force
However, Fudaba teaches a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data (see US Fudaba para [0364], [0385] and [0388]),
And one or more work states are classified according to the collected data (see Fudaba para [0385]),
 Wherein the exaggerated expresser further includes a work state determinator configured to determine, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force (see Fudaba para [0364], [0385] and [0388]). The positional information can be interpreted to be the direction in which the force is applied by the robot system as mentioned in Fudaba. The manipulating and reaction force would be obvious in a robot executing force operations as addressed in Fudaba. The tasks containing different force and direction information being executed by the robot are interpreted to be different work states.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of storing classified work states as mentioned in Fudaba in order to differentiate between each operation that the user wants to execute. 
Regarding claim 10, the combination of Kanaoka, Hitachi, and Fudaba teaches the robot system as taught in claim 8, Hitachi further teaches wherein the work state determinator determines, during the operation of the robot system, that the work state is a state where the workpiece held by the work end is inserted into the object when the positional information on the slave arm is located in a given direction from a given position, and the reaction force varies (see Hitachi page 13 and 14).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of a work state determinator to determine a state in which a workpiece is held by the work end and the reaction force varies as addressed in Hitachi in order to balance the forces being exerted in an operation.
Regarding claim 11, the combination of Kanaoka, Hitachi, and Fudaba teaches the robot system as taught in claim 8, Hitachi further teaches wherein the exaggerated expresser further includes a work state presenter configured to present the operator the work state by at least one of sound, vibration of the master arm, and light (see Hitachi claim 1).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of the vibration of the master arm as mentioned in Hitachi in order to make the user more aware of the state of the operation being conducted.
Regarding claim 13, the combination of Kanaoka and Hitachi teaches the robot system as taught in claim 2, neither Kanaoka nor Hitachi teach further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data 
And one or more work states are classified according to the collected data,
Wherein the exaggerated expresser further includes a work state determinator configured to determine, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force.
However, Fudaba teaches a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data (see Fudaba para [0364], [0385] and [0388]),
And one or more work states are classified according to the collected data (see Fudaba para [0385]), 
wherein the exaggerated expresser further includes a work state determinator configured to determine, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force (see Fudaba para [0364], [0385] and [0388]). The positional information can be interpreted to be the direction in which the force is applied by the robot system as mentioned in Fudaba. The manipulating and reaction force would be obvious in a robot executing force operations as addressed in Fudaba. Furthermore, the tasks containing different force and direction information being executed by the robot are interpreted to be different work states.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of storing classified work states as mentioned in Fudaba in order to differentiate between each operation that the user wants to execute. 
Regarding claim 14, the combination of Kanaoka and Hitachi teaches the robot system as taught in claim 3, neither Kanaoka nor Hitachi teaches further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data, 
And one or more work states are classified according to the collected data
Wherein the exaggerated expresser further includes a work state determinator configured to determine, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force
However, Fudaba teaches further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data (see US Fudaba para [0364], [0385] and [0388]),
And one or more work states are classified according to the collected data (see Fudaba para [0385]), 
Wherein the exaggerated expresser further includes a work state determinator configured to determine, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force (see Fudaba para [0364], [0385] and [0388]). The positional information can be interpreted to be the direction in which the force is applied by the robot system as mentioned in Fudaba. The manipulating and reaction force would be obvious in a robot executing force operations as addressed in Fudaba.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of storing classified work states as mentioned in Fudaba in order to differentiate between each operation that the user wants to execute.
Regarding claim 15, the combination of Kanaoka and Hitachi teaches the robot system as taught in claim 4, Neither Kanaoka nor Hitachi teach further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data,
And one or more work states are classified according to the collected data 
Wherein the exaggerated expresser further includes a work state determinator configured to determine, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force.
However, Fudaba teaches further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data (see Fudaba para [0364], [0385] and [0388]),
And one or more work states are classified according to the collected data (see Fudaba para [0385]),
Wherein the exaggerated expresser further includes a work state determinator configured to determine, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force (see Fudaba para [0364], [0385] and [0388]). The positional information can be interpreted to be the direction in which the force is applied by the robot system as mentioned in Fudaba. The manipulating and reaction force would be obvious in a robot executing force operations as addressed in Fudaba.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of storing classified work states as mentioned in Fudaba in order to differentiate between each operation that the user wants to execute.
Regarding claim 17, the combination of Kanaoka, Hitachi, Stephen teaches the robot system as taught in 6, however the combination of Kanaoka, Hitachi, and Stephen does not teach further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data 
And one or more work states are classified according to the collected data 
Wherein the exaggerated expresser further includes a work state determinator configured to determine, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force 
However, Fudaba teaches further comprising: a memory storing classified work states, wherein positional information on the slave arm, the manipulating force, and the reaction force in a particular work of the robot system are collected as data (see Fudaba  para [0364], [0385] and [0388]),
And one or more work states are classified according to the collected data (see Fudaba para [0385]),
Wherein the exaggerated expresser further includes a work state determinator configured to determine, during operation of the robot system, which work state stored in the memory a current work state is classified based on at least one value among the positional information on the slave arm, the manipulating force, and the reaction force (see Fudaba para [0364], [0385] and [0388]). The positional information can be interpreted to be the direction in which the force is applied by the robot system as mentioned in Fudaba. The manipulating and reaction force would be obvious in a robot executing force operations as addressed in Fudaba.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of storing classified work states as mentioned in Fudaba in order to differentiate between each operation that the user wants to execute.
	Regarding claim 20, , the combination of Kanaoka, Hitachi, and Fudaba teaches the robot system as taught in claim 10, Hitachi further teaches wherein the exaggerated expresser further includes a work state presenter configured to present the operator the work state by at least one of sound, vibration of the master arm, and light (see Hitachi claim 1).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the robot system as taught in Kanaoka to include the feature of the vibration of the master arm as mentioned in Hitachi in order to make the user more aware of the state of the operation being conducted.
Allowable Subject Matter
	Claims 5, 9, 16, and 19 are objected to be allowable as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200015916 A1 teaches sending vibration master controller to present a work state to the user
US 20070112466 A1 teaches a master slave control device and estimates the reaction force in an operation
US 20180071915 A1 teaches preparing in advance for a plurality of contact states of a workpiece with a peripheral object
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690. The examiner can normally be reached Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664